Exhibit 10.1

10 January 2011

 

Mr Gajendra Kumar Patni

42-A, Jolly Maker Apartments

Cuff Parade, Colaba

Mumbai – 400 005, India

  

Mr Ashok Kumar Patni

22-A, Jolly Maker Apartments

Cuff Parade, Colaba

Mumbai – 400 005, India

Mr Narendra Kumar Patni

2 Avery Street, Unit 34-C

Boston MA, 02111

United States of America

  

 

1. We refer to the Share Purchase Agreement dated 10 January 2011 (including any
amendment thereof) (“Founders’ SPA”) entered into among the Pan – Asia iGATE
Solutions, a company existing under the laws of Mauritius (“iGATE Mauritius”),
iGATE Global Solutions Limited, a company incorporated under the laws of India
(“iGATE India”), Mr. Ashok Kumar Patni, Mr. Gajendra Kumar Patni, Mr. Narendra
Kumar Patni, and persons listed in Schedule 3 thereof (together, “Sellers”).

 

2. iGATE Mauritius and iGATE India (“Subsidiaries”) are subsidiaries of iGATE
Corporation (“We”, which expression shall include iGATE Corporation’s successors
and permitted assigns). In consideration of the Sellers entering into the
Founders’ SPA with the Subsidiaries, We hereby irrevocably and unconditionally
guarantee, without any recourse or reference to any person (including the
Subsidiaries), to the Sellers the performance by the Subsidiaries of their
respective obligations under the Founders’ SPA.

 

3. This letter shall be effective from the date hereof, and shall continue and
shall remain in full force until the earlier of: (a) Completion and
(b) termination of the Founders’ SPA in accordance with its terms, save and
except to the extent of any surviving provisions in respect of which this letter
shall terminate when such surviving provisions terminate.

 

4. This letter shall be governed by the laws of India.

 

5. Capitalised terms not defined herein shall have the same meaning as ascribed
to such terms in the Founders SPA and Clause 1.2 (Interpretation), Clause 13
(Governing Law, Disputes and Submission to Jurisdiction) and Clause 14
(Miscellaneous) of the Founders’ SPA shall apply mutatis mutandis to this
letter.

For and on behalf of iGATE Corporation

 

/s/ Sujit Sircar

Name: Sujit Sircar Title: Chief Financial Officer

 

1 | 1